[Cite as Marusa v. Erie Ins. Co., 2011-Ohio-6276.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96556




                                 MARIA MARUSA, ET AL.
                                                           PLAINTIFFS-APPELLANTS

                                                     vs.


                         ERIE INSURANCE COMPANY
                                                           DEFENDANT-APPELLEE




                                             JUDGMENT:
                                              AFFIRMED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CV-739818
      BEFORE: Jones, J., Stewart, P.J., and Cooney, J.

    RELEASED AND JOURNALIZED: December 8, 2011
ATTORNEYS FOR APPELLANTS

Donald E. Caravona
Aaron P. Berg
1900 Terminal Tower
50 Public Square
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Robert L. Tucker
John R. Chlysta
Emily R. Yoder
Hanna, Campbell & Powell, LLP
3737 Embassy Parkway
P.O. Box 5521
Akron, Ohio 44334
LARRY A. JONES, J.:

      {¶ 1} This cause came to be heard upon the accelerated calendar pursuant to

      {¶ 2} App.R. 11.1 and Loc.R. 11.1, the trial court records and briefs of counsel.

      {¶ 3} Plaintiffs-appellants, Maria and Melanie Marusa, appeal the trial court’s grant

of summary judgment in favor of defendant-appellee, Erie Insurance Company.

Reluctantly, we affirm.

                                             I.

      {¶ 4} The Marusas initiated this action in 2010 as a result of injuries they suffered

in a 2009 motor vehicle accident.   Specifically, their vehicle was struck by a motor vehicle

operated by Michael Canda, a North Royalton police officer who was responding to an

emergency call.   The Marusas filed a claim with their insurer, Erie Insurance Company.

Erie denied the claim.

      {¶ 5} Erie filed a motion for summary judgment, and the Marusas filed a cross-

motion for partial summary judgment. For the limited purpose of the summary judgment

exercise, the parties entered into the following relevant stipulations:   (1) “The accident

and the Marusas’ injuries were proximately caused by Officer Canda’s negligent operation

of his police cruiser”; (2) “The Marusas were not negligent and were not at fault for

causing the collision”; (3) “Officer Canda and the City of North Royalton are immune from

liability for the accident under the Ohio Political Subdivision Tort Liability Act, Ohio
Revised Code Chapter 2744”; and (4) “Because Officer Canda and his employer are

immune from suit under the Ohio Political Subdivision Tort Liability Act, Officer Canda

qualifies as an ‘uninsured motorist’ under the terms of the * * * Policy.”

       {¶ 6} Relying on the Ohio Supreme Court’s decision in Snyder v. Am. Family Ins.

Co., 114 Ohio St. 3d 239, 2007-Ohio-4004, 871 N.E.2d 574, the trial court granted Erie’s

motion for summary judgment and denied the Marusas’ cross-motion for partial summary

judgment.    The Marusas present the following errors for our review, which will be

considered together:

“[I.] The trial court erred in granting summary judgment on behalf of Defendant Erie
       Insurance Company and denying summary judgment on behalf of the Plaintiffs
       Maria and Melanie Marusa by not applying the correct rules of construction and
       interpretation when reviewing an insurance policy in order to determine whether an
       insured is entitle[d] to coverage under an insurance policy.

“[II.] The insurance policy at bar is a contract of adhesion, that is prepared and phrased by
        the insurer and, as such, the [ ] contract of insurance is to be liberally construed in
        favor of the insured and strictly against the insurer where any ambiguous or
        undefined terms are used in the insurance contract.”

                                              II.

       {¶ 7} Appellate review of summary judgment is de novo.     Grafton v. Ohio Edison
Co., 77 Ohio St. 3d 102, 105, 1996-Ohio-336, 671 N.E.2d 241. The Ohio Supreme Court
stated the appropriate test in Zivich v. Mentor Soccer Club, 82 Ohio St. 3d 367, 369-370,
1998-Ohio-389, 696 N.E.2d 201, as follows:

“Pursuant to Civ.R. 56, summary judgment is appropriate when (1) there is no genuine
      issue of material fact, (2) the moving party is entitled to judgment as a matter of law,
      and (3) reasonable minds can come to but one conclusion and that conclusion is
      adverse to the nonmoving party, said party being entitled to have the evidence
      construed most strongly in his favor. Horton v. Harwick Chem. Corp. (1995), 73
Ohio St. 3d 679, 653 N.E.2d 1196, paragraph three of the syllabus. The party
      moving for summary judgment bears the burden of showing that there is no genuine
      issue of material fact and that it is entitled to judgment as a matter of law. Dresher v.
        Burt (1996), 75 Ohio St. 3d 280, 292-293, 662 N.E.2d 264, 273-274.”

                                              III.

        {¶ 8} In Snyder, the insured, a police officer, was injured when she was hit by

another police officer’s cruiser during the chase of a suspect.    Snyder sought coverage

under her personal motor vehicle liability insurance policy with American Family

Insurance, but the insurer denied coverage.    The relevant language of the policy provided:

 “‘[American Family] will pay compensatory damages for bodily injury which an insured

person is legally entitled to recover from the owner or operator of an uninsured motor

vehicle.’ (Boldface sic.)”   Snyder at ¶5, quoting policy.

        {¶ 9} Snyder sued American Family, arguing that she was entitled to coverage

because R.C. 3937.18 includes persons who have immunity under R.C. Chapter 2744

within its definition of uninsured motorists. Snyder also contended that under the 2001

amendments to R.C. 3937.18, Ohio’s uninsured- and underinsured-motorist coverage law,

there is no longer a requirement that the insured be “legally entitled to recover” from the

tortfeasor and, therefore, the term as used in American Family’s policy is void because it

contradicts the statute.     Further, Snyder contended that the term “legally entitled to

recover,” which was undefined in the policy, was ambiguous and therefore must be

construed in her favor.

        {¶ 10} The Ohio Supreme Court rejected Snyder’s contentions.       The Court ruled

that:

“Removal of the ‘legally entitled to recover’ language from the statute does not mean that
     insurance contracts may not require proof that the insured is legally entitled to
        recover from the uninsured motorist. Absent a specific statutory or common-law
        prohibition, parties are free to agree to the contract’s terms.” Snyder at ¶24.

        {¶ 11} The Snyder Court further ruled that it was “not illogical” for the General

Assembly to include tortfeasors who have immunity under R.C. Chapter 2744 in the

definition of an uninsured motorist, but then also permit policy terms to exclude coverage

based on that same immunity.       Id. at ¶27.   The Court held that “a policy provision

limiting the insured’s recovery of uninsured- or underinsured-motorist benefits to amounts

which the insured is ‘legally entitled to recover’ is enforceable, and its effect will be to

preclude recovery when the tortfeasor is immune under R.C. Chapter 2744.”        Id. at ¶29.

Additionally, the Snyder Court held that the phrase “legally entitled to recover” is “not

ambiguous and must be accorded its plain meaning.”     Id. at ¶32.

        {¶ 12} The relevant portions of the Marusas’ insurance policy provided as follows:

“‘Uninsured motor vehicle’ means a ‘motor vehicle:’

        “***

        “4. For which the owner or operator of the ‘motor vehicle’ has immunity under
        the Ohio Political Subdivision Tort Liability or a diplomatic immunity.

        “***

“OUR PROMISE

“‘We’ will pay for bodily injury that ‘anyone we protect’ or the legal representative of
      ‘anyone we protect’ are legally entitled to recover from the owner or operator of an
      ‘uninsured motor vehicle’ or ‘underinsured motor vehicle.’” (Emphasis sic.)

        {¶ 13} The Marusas contend that Snyder is “significantly distinguishable” from this

case.    Specifically, they contend that Snyder dealt with the statutory definition of
“uninsured motorist” under R.C. 3937.18(B)(5), as opposed to “uninsured motorist” as

defined in a policy.     Although the coverage issue in Snyder arose from the 2001

amendments to R.C. 3937.18, the Snyder Court also addressed coverage exclusion based on

immunity as set forth in a policy. The Court held:

“We also conclude that policy language restricting uninsured-motorist coverage to those
     amounts the insured is ‘legally entitled to recover’ from the tortfeasor owner or
     operator of an uninsured motor vehicle unambiguously denies coverage for injuries
     caused by uninsured motorists who are immune from liability under R.C. Chapter
     2744 or R.C. 4123.741.” (Emphasis added.) Id. at ¶2.

       {¶ 14} In light of the above, the Marusas’ contention that Snyder applies only to the

statutory definition of “uninsured motorist” is without merit.

       {¶ 15} The Marusas further contend that when the definition of an “uninsured motor

vehicle” as set forth in their policy is read together with the policy’s “promise,” “it is

obvious that the clear intent of the policy is to provide uninsured/underinsured motorist

coverage to an insured when the owner and/or operator of motor vehicle, who would

otherwise be immune from liability by virtue of ‘the Ohio Political Subdivision Tort

Liability,’ is negligent.” But the “promise” portion of the policy requires that the insured

be “legally entitled to recover” from the operator of the uninsured vehicle.         Snyder

addressed the “legally entitled to recover” requirement and held that although the 2001

amendments to R.C. 3937.18 eliminated the phrase, that “does not mean that insurance

contracts may not require proof that the insured is legally entitled to recover from the

uninsured motorist.” Id. at ¶24.

       {¶ 16} The Marusas were not legally entitled to recover from Officer Canda because
of his immunity. Thus, when the definition and promise sections of the policy are read

together, the Marusas were not entitled to coverage under the policy.

      {¶ 17} We do not believe that Snyder advances the public policy that the

“predominate social purpose of liability insurance is to compensate injured persons.”

Stickovich v. Cleveland, 143 Ohio App. 3d 13, 25, 2001-Ohio-4117, 757 N.E.2d 50. But

we are duty-bound to follow it. Reluctantly, therefore, in light of Snyder, the Marusas’

two assignments of error are without merit and the trial court’s judgment is affirmed.



      It is ordered that appellee recover of appellants its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

COLLEEN CONWAY COONEY, J., CONCURS;
MELODY J. STEWART, P.J., DISSENTS WITH
SEPARATE OPINION


MELODY J. STEWART, P.J., DISSENTING:
       {¶ 18} The introduction to the Erie policy states that “[t]he protection provided by

this policy is in keeping with the single purpose of our Founders which is, ‘To provide

YOU with as near PERFECT PROTECTION, as near PERFECT SERVICE, as is humanly

possible, and to do so at the LOWEST POSSIBLE COST.” (Emphasis sic.) The UM

provisions of the Marusas’ policy specifically give coverage, but then generally take it

away — and do so in the definitions and promise sections of the policy, notwithstanding the

fact that those sections are immediately followed by sections entitled, “Exclusions — What

We Do Not Cover” and “Limitations of Protection,” both of which are completely devoid

of any exclusion related to governmental immunity. This is a complete failure of the

promise to provide “near PERFECT PROTECTION” and deprives the Marusas of the

benefit of their bargain.   I vehemently dissent from the decision reached in this case.

       {¶ 19} The majority “reluctantly” holds that the Marusas are not entitled to

uninsured motorist (UM) coverage under their insurance policy “when the definition and

promise sections of the policy are read together.”    In reaching its decision, the majority

relies on a tortured interpretation and analysis of the phrase “legally entitled to recover” set

forth in Snyder v. Am. Family Ins., supra. This case is distinguishable from Snyder

because the supreme court’s decision in that case was firmly rooted in resolving what the

court perceived to be a conflict between the general statement, “legally entitled to recover,”

contained in the insurance policy, and provisions in Chapter 3937 of the Revised Code.

The Snyder court rejected the insured’s argument that R.C. 3937.17, which included those

immune under Chapter 2744 of the Revised Code in its definition of uninsured motorist,
should prevail over the interpretation of the phrase “legally entitled to recover” to find UM

coverage. Key to the court’s analysis was its belief that provisions in Chapter 3937 of the

Revised Code did not prohibit parties from setting forth the terms of their contract and the

interpretation of those terms will supersede statutory language (a proposition rejected by

the dissent).   The court noted that, “[a]bsent a specific statutory or common-law

prohibition, parties are free to agree to the contract’s terms. Martin v. Midwestern Group

Ins. Co. (1994), 70 Ohio St. 3d 478, 480, 639 N.E.2d 438 (noting that R.C. 3937.18 does not

displace principles of contract law), superseded by statute on other grounds, as noted in

Baughman v. State Farm Mut. Auto. Ins. Co. (2000), 88 Ohio St. 3d 480, 484, 727 N.E.2d
1265.” Snyder at ¶24.

       {¶ 20} The majority in this case has, in essence, interpreted Snyder to say that, even

if an insurance policy specifically promises to pay for injuries sustained from “a motor

vehicle for which the owner or operator of the motor vehicle has immunity under the Ohio

Political Subdivision Tort Liability Law***” — as the UM definition and promise sections

of the policy do in this case   — the insurance company can, nonetheless, negate that

specific coverage by arguing to a court of law that its inclusion of the phrase “legally

entitled to recover” in the “Promise” section of the policy should be interpreted to exclude

that very coverage.1 No court should condone such chicanery.




       This interpretation would also have to necessarily assume that Erie has no idea what the term
        1

“immunity” means: a wholly unbelievable proposition.
       {¶ 21} In Payton v. Peskins, 12th Dist. No. CA2010-10-022, 2011-Ohio-3905, the

court of appeals found that a UM policy exclusion, worded similarly to the one used in this

case, did not effectively exclude UM coverage despite the policy using the “legally entitled

to recover” language noted in Snyder. Payton’s policy stated that, the insurer, Progressive,

“will pay for damages that an insured person is legally entitled to recover from an

uninsured motorist or underinsured motorist because of bodily injury.” The Twelfth

District noted that, “unlike Snyder, the Progressive policy at issue goes on to state, ‘an

“uninsured motorist” does not include an owner or operator of a motor vehicle: (c) that is

owned by any governmental unit or agency unless the operator of the motor vehicle has

immunity under Chapter 2744 of the Ohio Revised Code (relating to certain political

subdivisions operating a fire department, police department, or emergency medical

service).’” Id. at ¶11 (emphasis sic.)   The court of appeals went on to state:

       {¶ 22} “The court in Snyder found that the general term ‘legally entitled to recover’

was an additional condition for coverage that unambiguously excluded coverage for

injuries caused by a driver who is immune from liability under R.C. Chapter 2744.

Payton’s Progressive policy, however, specifically took the general preamble to Section

III’s uninsured/underinsured section and made a more specific coverage condition, mainly

that vehicles owned by any governmental unit or agency were not covered unless the

operator of the vehicle has immunity under R.C. Chapter 2744. ‘It is well-established under

the generally applicable rules governing contract interpretation that specific provisions take
precedence over more general provisions.’ Smith v. Littrell, Preble App. No.

CA2001–02–004, 6, 2001-Ohio-8642.

        {¶ 23} “The Ohio Supreme Court made it clear in Snyder that insurance companies

and their customers have the right to agree to uninsured-motorist coverage without

precluding recovery because of a tortfeasor’s immunity. The Progressive policy did just

that.   It carved out an exception to the ‘legally entitled to recover’ language listed in

Snyder by stating that the policy holder could not recover for uninsured motorist protection

when bodily injury was caused by a government-owned vehicle unless that vehicle was

driven by an operator who has immunity under R.C. Chapter 2744. The parties stipulated

that Peskins and the village of Georgetown are immune under R.C. Chapter 2744, and

Progressive cannot now claim that the general statement made in the preamble to its

uninsured motorist section subjugates the more specific statement granting coverage when

the driver has immunity, as Peskins did in this case.” Id. at ¶14-15.

        {¶ 24} Although Erie couched its coverage in terms of what the insured was “legally

obligated to recover,” it created an exception to that in the UM portion of the policy by

defining an “uninsured motor vehicle” as a motor vehicle “for which the owner or operator

of the ‘motor vehicle’ has immunity under the Ohio Political Subdivision Tort Liability

Law or a diplomatic immunity.” As in Payton, the specific inclusion of language defining

an uninsured motor vehicle as one in which the operator has immunity under R.C. 2744.02

was enough to overcome the more general “legally obligated to recover” language.             To

read the policy differently would elevate general language over the specific and undermine
the well-established legal proposition that Ohio law presumes insurance coverage, so an

exclusion to coverage must be clearly expressed.     See, e.g., Sharonville v. Am. Emps. Ins.

Co., 109 Ohio St. 3d 186, 2006-Ohio-2180, 846 N.E.2d 833, ¶6. If Erie wished to ride on

the coattails of governmental immunity to deny UM coverage to its unsuspecting and

oblivious customers, the law requires that it clearly do so. This can be done in a number

of ways:   vehicles owned and operated by those who are immune can be removed from the

definition of uninsured motor vehicles, or Erie can include such an exclusion in the

“Exclusions — What We Do Not Cover” section of the policy.

       {¶ 25} The broader principle at issue here, and the one that apparently troubles the

majority, too, is the prospect that an insured who specifically pays for UM coverage could

be denied that coverage simply because the tortfeasor happened to be immune from

liability, despite being fully at fault as is the case here. UM coverage is designed just for

these types of situations, yet court decisions have effectively denied a significant number of

people insurance coverage that they pay for, and think that they have, but do not.     This is

an intolerable state of the law and one I hope is quickly rectified.